DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, 14, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Balachandra et al. (U.S. Patent Application Publication 2016/0059534).
Balachandra discloses a method of forming a composite article (and regarding claim 24 a composite article made using the method), comprising: arranging, necessarily within an environment, a forest comprising elongated nanostructures (i.e. aligned nanomaterial array of nanostructures perpendicular to a joining surface see Abstract and Figure 2 and Paragraph 0028 and regarding claims 7, 8, and 22 wherein the forest of nanostructures comprises carbon nanotubes/carbon-based nanostructures and further including arranged in side-by-side fashion with one another consistent with that set forth in the instant specification as a “forest” on page 18 and the nanotubes have a maximum cross-sectional dimension less than 1 micron and a length resulting in an aspect ratio greater than or equal to 10 see Paragraph 0046 consistent with that set forth in the instant specification as an “elongated nanostructure” on page 14) between a surface of a first substrate (joining substrate) comprising a polymer (e.g. polyester) and a surface of a second substrate (joining substrate) comprising a polymer (e.g. polyester), wherein the elongated nanostructures within the forest have long axes that are substantially aligned with each other and that are substantially perpendicular to the surface of the first substrate and the substantially perpendicular to the surface of the second substrate; and heating the first substrate and the second substrate such that polymer within the first substrate and polymer within the second substrate softens and/or melts and nanostructures within the forest become at least partially embedded in the first substrate and/or the second substrate (Figure 2) to form the composite article (and regarding claim 14 wherein the nanostructures within the forest become at least partially embedded in the first substrate and the second substrate during the heating step); wherein: the forest of elongated nanostructures has a height (e.g. length of 200 µm); the forest of elongated nanostructures has a first dimension (e.g. 20 mm in a 20 mm x 20 mm interface (joint surface) area) that is substantially perpendicular to the height of the forest, the first dimension being at least 5 times greater than the height of the forest; the forest of elongated nanostructures has a second dimension (e.g. the other 20 mm in a 20 mm x 20 mm interface (joint surface) area) that is substantially perpendicular to the height of the forest, the second dimension being at least 5 times greater than the height of the forest; and a pressure of the environment does not exceed, during any part of the heating step, 3 bar absolute (pressure of about 50 kPa is applied see Paragraph 0049) (Figures 1 and 2 and Paragraphs 0045-0050).
As to the limitation in claim 1 of “during at least a portion of the arranging step, the forest of nanostructures is separate from the first substrate and the second substrate”, this limitation is interpreted as set forth on page 6, lines 1-19 of the instant specification wherein separate is by being spatially separated or by not being spatially separated but separable without the use of appreciable force or specialized tools such as by simple manipulation or cleanly separable under the application of minimal force.  Balachandra teaches the forest comprising elongated nanostructures is provided onto one of the substrates by heating the substrate to locally melt the substrate and embedding tips into the substrate prior to arranging, in an environment, the forest comprising elongated nanostructures between a surface of the first substrate and a surface of the second substrate (Example 2).  The forest, during the arranging step, while not being spatially separated from the substrate is considered separable without the use of appreciable force or specialized tools or cleanly separable under the application of minimal force by lifting the nanostructures from the heated (or reheated) substrate so that Balachandra teaches during at least a portion of the arranging step, the forest of nanostructures is separate from the first substrate and the second substrate.  
As to the limitation in claim 1 of “after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10%”, Balachandra does not expressly teach the percentage of an interlaminar region of the composite occupied by voids after the heating, and the Office is unequipped to test for this property.  It is initially noted as demonstrated by the examples of the instant application all methods of forming a composite article including those that do not include nanostructures (the instant examples assert including the nanostructures reduces the number of voids see Example 1) include after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10% (see Figures 9, 13, and 14) so that Balachandra (e.g. at least analogous to Strategy 4) is considered to similarly necessarily result in “after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10%”.  Alternatively, in the event Balachandra is considered to not necessarily result in the limitation the following rejection is made wherein Balachandra teaches the nanostructures are at an interface between the contacting surfaces of the joined substrates (Paragraph 0028).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention after the heating in Balachandra the percentage of an interlaminar region of the composite occupied by voids is 0% following that taught by Balachandra wherein the nanostructures are at an interface between the contacting surfaces of the joined substrates without any teaching or suggestion in Balachandra of voids.
Regarding claim 23, Balachandra does not expressly teach the composite article has at least 10% less void volume than would be present if no forest of nanostructures were arranged between the first substrate and the second substrate but the processing conditions were identical, and the Office is unequipped to test for this property.  However, because Balachandra teaches the forest of nanostructures arranged between the first substrate and the second substrate and the claimed processing conditions Balachandra is considered to necessarily result in the composite article has at least 10% less void volume than would be present if no forest of nanostructures were arranged between the first substrate and the second substrate but the processing conditions were identical (in a like manner to the same in the instant invention).
Regarding claim 24, the claimed product appears to be same as that taught by Balachandra as more fully set forth above and including produced by the claimed process.  However, it is also noted even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (See MPEP 2113).

Claim Rejections - 35 USC § 103
Claims 1, 7-12, 14, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balachandra in view of Kennedy et al. (WO 2015/0120011).  
Balachandra (and including regarding claims 1, 7, 8, 14, and 22-24) is described above in full detail.
As to the limitation in claim 1 of “during at least a portion of the arranging step, the forest of nanostructures is separate from the first substrate and the second substrate”, in the event it is considered Balachandra does not necessarily teach the limitation as set forth above the following rejection is made.  Balachandra is not limited to any particular method to provide the forest comprising elongated nanostructures between the first substrate and the second substrate.  Known providing of the forest comprising elongated nanostructures (201, 301, etc.) is by arranging the forest comprising elongated nanostructures with a resin film (202, 302, etc.) between a surface of the first substrate and a surface of the second substrate (e.g. substrates comprising polymer sheets of resin film and including polymer that is the same as in the resin film such as polyester) as a separate nanostructure array and including to maintain alignment and positioning of the array during infusion of the array with polymer including from the substrates such as by heating and allowing the polymer to flow and fully encapsulate the forest comprising elongated nanostructures as taught by Kennedy (Figures 2 and 3 and Paragraph 0007, 0010-0012, 0017, 0032-0035, 0039, 0047, and 0048).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the forest comprising elongated nanostructures between the surface of first substrate and the surface of second substrate in Balachandra by arranging, within an environment, the forest comprising elongated nanostructures between the surface of the first substrate and the surface of the second substrate wherein the forest of nanostructures is separate from the first substrate and the second substrate and includes a resin film (of the same polymer as the first substrate and the second substrate) not only as a simple substation of one method of providing the forest comprising elongated nanostructures for another to yield predicable results but to maintain alignment and positioning of the forest of nanostructures including during heating and infusion of the array with the softened and/or melted polymer from the substrates and resin film which flows to fully encapsulate the forest comprising elongated nanostructures as taught by Kennedy.
As to the limitation in claim 1 of “after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10%”, Balachandra is considered to result in the limitation as set forth above wherein the following rejection is made in the event is somehow considered Balachandra does not necessarily result in the limitation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention after the heating in Balachandra as modified by Kennedy the percentage of an interlaminar region of the composite occupied by voids is 0% following that taught by Balachandra wherein the nanostructures are at an interface between the contacting surfaces of the joined substrates without any teaching or suggestion in Balachandra of voids and further wherein Kennedy teaches the forest is fully encapsulated.
Regarding claims 9-11, Balachandra does not expressly teach the substrates comprises prepreg, it being noted Balachandra does not teach away from the substrate comprise prepreg.  It is conventional in the art the substrates comprise prepreg (i.e. thermoplastic or thermosetting polymer containing embedded fibers and including that is configured but not required to be cured in an autoclave consistent with that set forth in the instant specification as “autoclave prepreg” on page 26) as taught by Kennedy (Paragraphs 0032 and 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first substrate and the second substrate taught by Balachandra comprise a prepreg not only as a simple substitution of one substrate to yield predictable results but as is fiber reinforced as evidenced by Kennedy.
Regarding claim 12, Balachandra teaches wherein the heating takes place within a microwave oven (Paragraphs 0029 and 0049), i.e. wherein the heating does not take place within an autoclave.
Regarding claims 18-21, Balachandra does not expressly teach the number average nearest neighbor distance or volume fraction of nanostructures in the forest of nanostructures, it being noted Balachandra does not require any particular distance or volume fraction.  It is conventional in the art the forest of nanostructures has an average distance between nanostructures considered average nearest neighbor distance of greater than or equal to 1 nm and less than or equal to 100 nm such as 5 nm to 100 nm and a volume fraction of nanostructures of greater than or equal to 0.001 and less than or equal to 0.8 such as 0.001 to 0.78 as taught by Kennedy (Paragraph 0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the forest of nanostructures taught by Balachandra has an average distance between nanostructures considered average nearest neighbor distance of greater than or equal to 1 nm and less than or equal to 100 nm such as 5nm to 100 nm and a volume fraction of nanostructures of greater than or equal to 0.001 and less than or equal to 0.8 such as 0.001 to 0.78 as a simple substitution of the conventional distance and volume fraction known in the art to yield predictable results as evidenced by Kennedy.
Claims 1, 6-8, 14, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balachandra in view of Kamihara et al. (WO 2016/194676 wherein U.S. Patent Application Publication 2018/0250852 from the same patent family is used as a translation).  Additionally, claims 1, 6-12, 14, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balachandra and Kennedy as applied to claims 1, 7-12, 14, and 18-24 above, and further in view of Kamihara.
The following rejection is made for claim 6 and optionally further as to the limitation in claim 1 of “after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10%”.  Balachandra does not expressly teach moving the source of heat, it being noted Balachandra does not teach away from moving the source.  It is known in heating polymer (e.g. thermoplastic or thermoset) substrates (2b) and fiber structures (2a) therebetween for bonding the substrates and structures to perform the heating comprises moving (6) the source (5) of heat (and optionally source of pressure) laterally across the substrates to contact the surfaces of the substrates together and embed the fiber structures (from Figures 5A to 5D or 1A to 1B) and removes voids (bubbles) as taught by Kamihara (Figures 1A-1C and 5A-5D and Paragraphs 0028 and 0100-0117).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heating (and pressing) taught by Balachandra and Balachandra as modified by Kennedy comprises moving the source of the heat (and optionally pressure) laterally across the substrates not only as a simple substitution of one known method of heating (and pressing) to achieve predictable results but to remove voids from between the substrates and nanostructures prior to contacting surfaces of the substrates and embedding the nanostructures (wherein without voids (bubbles) is considered after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10% and as is consistent with the same as demonstrated in Examples 1 and 2 of the instant invention) as taught by Kamihara.
Claims 1, 7-12, 14, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy optionally in view of Balachandra.
Kennedy discloses a method of forming a composite article (and regarding claim 24 a composite article made using the method), comprising: arranging, necessarily within an environment, a forest comprising elongated nanostructures (702) (and regarding claims 7, 8, and 22 the forest of nanostructures comprise carbon nanotubes/carbon-based nanostructures and further including arranged in side-by-side fashion with one another consistent with that set forth in the instant specification as a “forest” on page 18 and including the nanotubes have a cross-section dimension less than 1 micron and a length resulting in an aspect ratio greater than or equal to 10 see Paragraph 0005 consistent with that set forth in the instant specification as an “elongated nanostructure” on page 14) with a resin film (202 or 302 corresponding to 702 and regarding claims 18-21 the forest of nanostructures has an average distance between nanostructures considered average nearest neighbor distance of greater than or equal to 1 nm and less than or equal to 100 nm such as 5 nm to 100 nm and a volume fraction of nanostructures of greater than or equal to 0.001 and less than or equal to 0.8 such as 0.001 to 0.78 see Paragraph 0010) between a surface of a first substrate (701) comprising a polymer (prepreg comprising impregnated resin such as thermoplastic or thermoset see Paragraphs 0012, 0032, and 0052 embedding fibers considered a layer of thermoset polymer containing embedded fibers and regarding claims 9 and 11 further considered comprises an autoclave prepreg/prepreg that is configured to be cured in an autoclave consistent with that set forth in the instant specification as “autoclave prepreg” on page 26) and a surface of a second substrate (703) comprising a polymer (regarding claim 10 the second substrate comprises a prepreg) wherein the elongated nanostructures within the forest have long axes that are substantially aligned with each other and that are substantially perpendicular to the surface of the first substrate and the substantially perpendicular to the surface of the second substrate; and heating (e.g. within an autoclave, oven, etc. and regarding claim 12 wherein the heating in an oven does not take place within an autoclave) the first substrate and the second substrate such that polymer within the first substrate and polymer within the second substrate and polymer within the resin film flows as a liquid resin (considered softens and/or melts) and the first substrate, second substrate, resin film, and nanostructures within the forest are consolidated and including nanostructures within the forest are fully encapsulated to form the composite article; wherein: during at least a portion of the arranging step, the forest of nanostructures is separate from the first substrate and the second substrate (Figure 7 and Paragraphs 0004, 0005, 0007, 0010, 0012, 0014, 0017, 0018, 0032, 0033, 0040, and 0052).
As to the limitation in claim 1 of “nanostructures within the forest become at least partially embedded in the first substrate and/or the second substrate” and claim 14, Kennedy does not expressly teach nanostructures within the forest become at least partially embedded in the first substrate and/or the second substrate.  However, Kennedy teaches heating the first substrate and the second substrate such that polymer within the first substrate and polymer within the second substrate and polymer within the resin film flows as a liquid resin (considered softens and/or melts) and the first substrate, second substrate, resin film, and nanostructures within the forest are consolidated and including nanostructures within the forest are fully encapsulated so that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention heating the first substrate and the second substrate as taught by Kennedy comprises polymer within the first substrate and polymer within the second substrate softens and/or melts (i.e. flows as a liquid resin) and nanostructures within the forest become at least partially embedded (at least at ends/tips thereof) in the first substrate and the second substrate during the heating step as is consistent is with that taught by Kennedy (as described above) and shown in Figure 7 to result in consolidation and encapsulation as required by Kennedy.  In the event it is somehow considered Kennedy (alone) does not necessarily teach the limitation the optional following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention heating the first substrate and the second substrate as taught by Kennedy comprises polymer within the first substrate and polymer within the second substrate softens and/or melts and nanostructures within the forest become at least partially embedded in the first substrate and the second substrate during the heating step as is not only consistent with that taught by Kennedy but as is the known result of the heating as understood by one of ordinary skill in the art and including to further form a strong joint between the substrates with the nanostructures within the forest anchored to the substrates via embedment as taught by Balachandra (Figure 2 and Abstract and Paragraphs 0003, 0028, and 0045).
As to the limitation in claim 1 of “the forest of elongated nanostructures has a height; the forest of elongated nanostructures has a first dimension that is substantially perpendicular to the height of the forest, the first dimension being at least 5 times greater than the height of the forest; the forest of elongated nanostructures has a second dimension that is substantially perpendicular to the height of the forest, the second dimension being at least 5 times greater than the height of the forest”, Kennedy as shown in Figure 7 teaches the forest of elongated nanostructures (702) has a height; the forest of elongated nanostructures has a first dimension (length or width) that is substantially perpendicular to the height of the forest, the first dimension being at least 5 times greater than the height of the forest; and the forest of elongated nanostructures has a second dimension (other of width or length) that is substantially perpendicular to the height of the forest, the second dimension being at least 5 times greater than the height of the forest.  In the event it is somehow considered Kennedy (alone) does not necessarily teach the limitation the following optional rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the forest of elongated nanostructures having a height and first and second dimensions that are substantially perpendicular to the height of the forest as taught by Kennedy comprise the first dimension and the second dimension each being at least 5 times greater than the height of the forest to predictably form a composite article of conventional size as evidenced by Balachandra (Paragraphs 0033 and 0047-0050 and described above in full detail).
As to the limitation in claim 1 of “a pressure of the environment does not exceed, during any part of the heating step, 3 bar absolute”, Kennedy teaches pressure applied is optional (may be placed under vacuum and/or have pressure applied see Paragraphs 0014 and 0032) so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a pressure of the environment in Kennedy does not exceed, during any part of the heating step, 3 bar absolute as Kennedy does not require any pressure applied.  In the event it is somehow considered Kennedy (alone) does not necessarily teach the limitation the following optional rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a pressure of the environment as taught by Kennedy does not exceed, during any part of the heating step, 3 bar absolute as is not only consistent with that taught by Kennedy (as described above) but as is conventionally known as predictable applied pressure in the method as evidenced by Balachandra (Paragraphs 0047-0050).
As to the limitation in claim 1 of “after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10%”, Kennedy does not expressly teach the percentage of an interlaminar region of the composite occupied by voids after the heating, and the Office is unequipped to test for this property.  It is initially noted as demonstrated by examples of the instant application all methods of forming a composite article including those that do not include nanostructures (the instant examples assert including the nanostructures reduces the number of voids see Example 1) include after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10% (see Figures 9, 13, and 14) so that Kennedy (e.g. at least analogous to Strategy 4) is considered to similarly necessarily result in “after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10%”.  Alternatively, in the event Kennedy is considered to not necessarily result in the limitation the following rejection is made wherein Kennedy teaches heating the first substrate and the second substrate such that polymer within the first substrate and polymer within the second substrate and polymer within the resin film flows as a liquid resin (considered softens and/or melts) and the first substrate, second substrate, resin film, and nanostructures within the forest are consolidated and including nanostructures within the forest are fully encapsulated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention after the heating in Kennedy the percentage of an interlaminar region of the composite occupied by voids is 0% following that taught by Kennedy wherein nanostructures within the forest are fully encapsulated.
Regarding claim 23, Kennedy does not expressly teach the composite article has at least 10% less void volume than would be present if no forest of nanostructures were arranged between the first substrate and the second substrate but the processing conditions were identical, and the Office is unequipped to test for this property.  However, because Kennedy teaches the forest of nanostructures arranged between the first substrate and the second substrate and the claimed processing conditions Kennedy is considered to result in the composite article has at least 10% less void volume than would be present if no forest of nanostructures were arranged between the first substrate and the second substrate but the processing conditions were identical (in a like manner to the same in the instant invention).
Regarding claim 24, the claimed product appears to be same as that taught by Kennedy as more fully set forth above and including produced by the claimed process.  
Claims 1, 6-12, 14, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy and optionally Balachandra as applied to claims 1, 7-12, 14, and 18-24 above, and further in view of Kamihara.
Kennedy (and including regarding claims 1, 7-12, 14, and 22-24) is described above in full detail.
The following rejection is made for claim 6 and optionally further as to the limitation in claim 1 of “after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10%”.  Kennedy does not expressly teach moving the source of heat, it being noted Kennedy does not teach away from moving the source.  Kamihara is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heating as taught by Kennedy as optionally modified by Balachandra comprises moving the source of the heat laterally across the substrates not only as a simple substitution of one known method of heating to achieve predictable results but to remove voids from between the substrates and nanostructures prior to contacting surfaces of the substrates and resin film and encapsulating the nanostructures (wherein without voids (bubbles) is considered after the heating, the percentage of an interlaminar region of the composite occupied by voids is less than or equal to 10% and as is consistent with the same as demonstrated in Examples 1 and 2 of the instant invention) as taught by Kamihara.

Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive.
Applicants argue, “As one example, neither Balachandra nor Kennedy disclose both establishing topological contact between the nanostructures and the substrate surfaces and arranging the forests of nanostructures in a way that promotes capillary-force infiltration of material between the nanostructures.”.
The claims are not commensurate in scope with this argument as none of the claims require establishing topological contact between the nanostructures and the substrate surfaces and arranging the forests of nanostructures in a way that promotes capillary-force infiltration of material between the nanostructures.  Further, Kennedy teaches capillary-force infiltration see paragraph 0014.
Applicants further argue, “Also, as noted in the Declaration of Brian L. Wardle filed in the parent application, a person of ordinary skill in the art, following the methods described in Balachandra, Kennedy, and the other cited art would not have expected to have been able to produce composites having the low level of voids recited in amended claim 1.”.
This argument is not persuasive wherein the Declaration does not discuss Balachandra and Kennedy.
Applicants further argue, “This is at least because, in Kamihara’s prepreg formation methods, fibers are arranged such that they are spaced far apart from each other and such that their long axes are parallel to the resin layers on either side of the fibers. A person of ordinary skill in the art would have expected that, when fibers are spaced far apart and arranged such that their long axes are parallel to the surfaces of the substrates being formed, it would be easy to eliminate voids because the polymer material in the substrate has to travel only a short distance to infiltrate the interlaminar region (between one-fourth and one-half of the circumference of the fiber), and the spaces between the fibers are not such that small pockets of air or other gases are trapped in place in the interlaminar region. In contrast, a person of ordinary skill in the art would have expected that, when a forest of nanostructures is used and arranged such that the long axes of the nanostructures are substantially perpendicular to the surfaces being joined, low-void production in the interlaminar region would not have been possible because the polymer material from the substrate would need to travel much farther to infiltrate the interlaminar region (between about one-half and one full nanostructure length) and the chances of trapping small pockets of air or other gasses would be much larger.”.
This argument is not persuasive as there is no disclosure in Kamihara that the spacing of the fibers and/or the direction of the long axes of the fibers is critical to removing voids (bubbles) rather (like that in the instant invention) moving the source of heat laterally removes voids (Paragraph 0028).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746